United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2839
                        ___________________________

                             United States of America

                                       Plaintiff Appellee

                                         v.

                            Casey Fontaine Westerfield

                                     Defendant Appellant
                                  ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: December 27, 2022
                            Filed: December 30, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Casey Westerfield appeals the sentence the district court1 imposed after he
pleaded guilty to a gun offense. His counsel has moved for leave to withdraw and has

      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
sentence as substantively unreasonable.

       Having reviewed the record under a deferential abuse-of-discretion standard
of review, see Gall v. United States, 552 U.S. 38, 41, 51 (2007), we conclude the
district court did not impose a substantively unreasonable sentence. The court
considered the statutory sentencing factors and did not overlook a relevant factor,
give significant weight to an improper or irrelevant factor, or commit a clear error of
judgment in weighing relevant factors. See 18 U.S.C. § 3553(a); United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc); see also United States v.
Dunn, 928 F.3d 688, 694 (8th Cir. 2019). We have independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues
for appeal.

      Accordingly, we affirm the judgment and grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-